                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


CURTIS L. MILLS,

                           Plaintiff,

             v.                                       Case No. 19-CV-695

MILWAUKEE COUNTY JAIL,

                           Defendant.


                                        ORDER


      Plaintiff Curtis L. Mills, who is representing himself, filed a complaint under

42 U.S.C. § 1983 alleging that the defendant violated his civil rights. On July 3, 2019,

the court issued a screening order instructing Mills to amend his complaint to include

a party that is suable under § 1983. 1 (ECF No. 10.) The court stated that, if he does

not file an amended complaint, the court would conclude that he no longer wished to

pursue the case and would dismiss it for failure to prosecute. Mills had until August

2, 2019, to file an amended complaint. On July 24, 2019, Mills filed a document

labeled “Exhibit,” which appears to be a list of companies that hire ex-felons. (ECF

No. 11.) The court has not received anything additional from Mills.




1
 Mills consented to magistrate judge jurisdiction on May 28, 2019. (ECF No. 4.) The
“defendant” that Mills listed (Milwaukee County Jail) is not capable of “consent,”
and, therefore, is not considered a “party” for purposes of 28 U.S.C. § 636(c).
      Mills has failed to file an amended complaint by the deadline. Accordingly, the

court will dismiss this case without prejudice based on Mills’s failure to diligently

prosecute it.

      IT IS THEREFORE ORDERED that this case is DISMISSED without

prejudice.



      Dated at Milwaukee, Wisconsin this 20th day of August, 2019.


                                             BY THE COURT




                                             WILLIAM E. DUFFIN
                                             United States Magistrate Judge




                                         2
